DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2022 has been entered.

This Office action is in response to Applicant’s amendment filed October 20, 2022.  Applicant has amended claims 1 and 8.  Claim 18 has been cancelled.  New claims 19-22 have been added.  Currently, claims 1-9, 11-17 and 19-22 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20220412 and 20220727.


The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-9 and 11-18 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Buisker et al, WO 2017/162646, is withdrawn in view of applicant’s amendments and remarks.
                                           NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Buisker et al, WO 2017/162646.
Buisker et al, WO 2017/162646 (equivalent of Buisker et al, US 2019/0024020), discloses a cleaning agent containing a protease and an amylase (see abstract).  It is further taught by Buisker et al that the amylase has at least 80% of the amino acid sequence specified in SEQ ID NO:1 (see paragraph 6 of Buisker et al, US 2019/0024020 and page 2, lines 3-7 of Buisker et al, WO 2017/162646), that the protease has at least 80% of the amino acid sequence specified in SEQ ID NO:2 or SEQ ID NO:3 (see paragraphs 7 and 26 of Buisker et al, US 2019/0024020 and page 2, lines 8-15 and page 6, lines 10-20 of Buisker et al, WO 2017/162646), that the amylase is present in the cleaning agent in an amount of 0.01-2% by weight (see paragraph 28 of Buisker et al, US 2019/0024020 and page 6, lines 27-29 of Buisker et al, WO 2017/162646), that the protease is present in the cleaning agent in an amount of 0.01-2% by weight (see paragraph 29 of Buisker et al, US 2019/0024020 and page 6, lines 31-33 of Buisker et al, WO 2017/162646), that the composition contains 4-45% by weight of surfactants, such as 0.8-8% by weight of amine oxides, 1.5-8% by weight of betaines, and 4-18% by weight of fatty alcohol ether sulfates of Formula I-1 (see paragraphs 45-54 of Buisker et al, US 2019/0024020 and page 8, line 38-page 11, line 18 of Buisker et al, WO 2017/162646), that suitable betaines include cocoamidopropyl betaine (see paragraph 52 of Buisker et al, US 2019/0024020), that suitable amine oxides include cocoamidopropyl amine oxide (see paragraph 46 of Buisker et al, US 2019/0024020), that the composition contains 15-95% by weight of water (see paragraph 55 of Buisker et al, US 2019/0024020 and page 8, lines 13-18 of Buisker et al, WO 2017/162646), and that the pH of the cleaning agent is 4-9 (see paragraph 68 of Buisker et al, US 2019/0024020 and page 14, lines 6-9 of Buisker et al, WO 2017/162646), per the requirements of the instant invention.  Specifically, note Example 2 in paragraphs 138-143 of Buisker et al, US 2019/0024020 and page 18, lines 14-20 of Buisker et al, WO 2017/162646, which discloses a cleaning agent containing 19.1% by weight of a fatty alcohol ether sulfate, 7.2% by weight of a betaine, 4.8% by weight of an amine oxide, 0.3% by weight of an amylase of SEQ ID NO:1, 0.3% by weight of a protease of SEQ ID NO:3, and the remainder to 100% by weight with water, perfume, color and a preservative.  Furthermore, note the attached complete sequence listing disclosed in WO 2017/162646 (equivalent of Buisker et al, US 2019/0024020), wherein the amylase of SEQ ID NO:1 and the protease of SEQ ID NO:2 are matches to the instantly claimed amylase of SEQ ID NO:2 and the protease of SEQ ID NO:3, per the requirements of instant claim 21.  Also note the attached complete sequence listing disclosed in WO 2017/162646 (equivalent of Buisker et al, US 2019/0024020), wherein the protease of SEQ ID NO:3 is a match to the protease of SEQ ID NO:4, per the requirements of instant claim 22.  Therefore, instant claims 21-22 are anticipated by Buisker et al, WO 2017/162646.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.




Response to Arguments
Applicant's arguments filed October 20, 2022 have been fully considered but they are not persuasive.
Specifically, the examiner asserts that applicant’s arguments with respect to newly added claims 21 and 22 have been addressed in the new grounds of rejection found above in Paragraph No. 9 of the instant Office action.

Allowable Subject Matter
Claims 1-9, 11-17 and 19-20 are allowed, since Buisker et al, WO 2017/162646 (equivalent of Buisker et al, US 2019/0024020), does not teach or suggest in general a cleaning agent comprising 0.2-8% by weight of an amine oxide, 5-20% by weight of at least one fatty alcohol ether sulfate, an amylase of SEQ ID NO:1, and a protease of SEQ ID NO:3, as required by applicant in these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
October 27, 2022